      Case 1:20-mj-00003-TCB Document 12 Filed 01/08/20 Page 1 of 1 PageID# 25




AO 470(8/85) Order of Temporary Detention



                                 UNITED STATES DISTRICT COURT

                                             EASTERN DISTRICT OF VIRGINIA                                            JAN - 8 2020

                                                                                                             •I CLERK. U.S. DISTRICT COURT
UNITED STATES OF AMERICA                                            ORDER OF TEN1P0Ra!rY DlMMb^                                               -
                                                                    PENDING HEARING PURSUANT TO
                                                                    BAIL REFORM ACT

                         V.
                                                                     CASE NO.
                                                                                              :^brrCS 3



          upon motion of the United States Government,it is hereby ORDERED that a

detention hearing is set for                                                                          at         <2100 pm
 before the Honorable                    Theresa Carroll Buchanan in Courtroom 500 at

401 Courthouse Square, Alexandria, Virginia.

          Pending this hearing,the defendant shall be held in custody by the United

States Marshal and produced for the hearing.
                                                                                                                   '        i'". ' •• •■
                                                                                        fsf
                                                                              feresaugiroUBuchanan                      ;        •'
                                                                               ritgarstates Magistrate Judge
   Date: \ ^                                                                Eeresa Carroll Buchanan
                                                                      United States Magistrate Judge



•If not held immediately upon defendant's first appearance, the hearing maybe continued for up to three days npon motion of tiie
Governmeot, or up to five days upon motion of the defendant. 18 U.S.C. § 3142(f)(2).
           A hearing is required whenever the conditions set forth in 18 l).S.C. § 3142(f) are present Subsection (1) sets forth the
grounds that may be asserted only by the attorney for the Government; subsectiOD (2) states that a hearing is mandated upon the motion
of the attorney for the Government or upon the judicial officer's own motion if there is a serious risk that the defendant (a) will flee or
(b) will obstruct or attempt to obstruct justice, or threaten, injure, or tntimidate, or attempt to threaten. Injure, or intimidate a
prospective witness or juror.
